United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 05-30532
                          Conference Calendar



PATRICK WAYNE WILLIAMS,

                                      Plaintiff-Appellant,

versus

PFIZER INC; ABBOTT MANUFACTURER; WATSON
MANUFACTURER; DOCTOR DEWANA BOBO; DOCTOR CAROLYN
LEWIS; DOCTOR UNKNOWN MAI; DOCTOR UNKNOWN MUHUZA;
DOCTOR H. L. ROSENBURG; ANTHONY TARVER, DR.; BURL
CAIN; “MIKE” FOSTER; CHARLES FOTI; RICHARD
IEYOUB; JAY KOMINSKY; DORA RABALAIS; RICHARD STALDER,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 3:05-CV-43
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Patrick Wayne Williams, Louisiana prisoner # 317402, moves

this court for leave to proceed in forma pauperis (IFP) following

the dismissal of his products liability complaint for lack of

jurisdiction.     Williams’s motion is construed as a challenge to

the district court’s determination that the appeal is not taken

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30532
                                 -2-

1997).   This court’s inquiry into whether the appeal is taken in

good faith “is limited to whether the appeal involves ‘legal

points arguable on their merits (and therefore not frivolous).’”

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (citation

omitted).    If the appeal is frivolous, this court may dismiss it

sua sponte under 5TH CIR. R. 42.2.   Baugh, 117 F.3d at 202, n.24.

     Williams has failed to identify any error relevant to the

district court’s dismissal of his complaint or the denial of his

IFP motion.   Although pro se briefs are liberally construed, even

pro se litigants must brief arguments in order to preserve them.

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).     Because

Williams has waived the only issue relevant to his appeal, we

uphold the district court’s order certifying that the appeal is

not taken in good faith.   Williams’s request for IFP status is

denied, and his appeal is dismissed as frivolous.      See Baugh,
117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.   The dismissal of this

appeal as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).   The district court’s dismissal as frivolous of Williams’s

civil rights complaint that we affirm this day in Williams v.

Sheriff’s Department, No. 05-30598, also counts as a strike for

purposes of § 1915(g).   Williams is cautioned that if he

accumulates three strikes, he will not be permitted to proceed

IFP in any civil action or appeal filed while he is incarcerated

or detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).
                         No. 05-30532
                              -3-

    IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING

ISSUED.